DETAILED ACTION
This office action is in response to the election of claims filed on 5/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
Applicant’s election with traverse of Group I: Claim 1-9 and 12-18 in the reply filed on 5/19/2022 is acknowledged. Claim 1-18 are currently pending in this application.
The traversal is on the ground(s) that the Restriction Requirement should be no undue burden on the Examiner to consider all claims in the single application. Accordingly, the Restriction Requirement should be overcome and withdrawn.
This is not found persuasive because both inventions listed in the restriction are independent or distinct because at least the following reason(s) apply:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case unpatentability of the group-I Invention would not necessarily imply unpatentability of the group-II Invention since the device of the group I invention could be made by another and materially different process than that of the group II invention.
The examiner has shown in the restriction how both inventions listed in the restriction are distinct. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 11/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification. In paragraph 35 of the PG Publication, there is a reference to Figure 4 in the drawings. However, the applicant has not provided a figure 4 in the drawings.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2019/0386234).
With respect to Claim 1, Cheng discloses (Fig 7) all aspects of the current invention including an OLED display device, comprising:
a light-emitting layer (132)
wherein a material of the light-emitting layer comprises a host light-emitting material and a carrier balance material doped in the host light-emitting material (par 28, last sentence) and the carrier balance material is used for balancing an electron mobility and a hole mobility of the light-emitting layer (par 31, last sentence)
With respect to Claim 2, Cheng discloses (Fig 5) wherein the carrier balance material is uniformly doped in the host light-emitting material (par 35 lines 1-3).
With respect to Claim 3, Cheng discloses (Fig 5) wherein a doping concentration of the carrier balance material in the host light-emitting material is gradually changed in a thickness direction of the light-emitting layer (par 35 lines 3-21)
With respect to Claim 4, Cheng discloses (Fig 5) wherein the host light-emitting material has an electron mobility greater than a hole mobility thereof (par 35 last sentence); the carrier balance material comprises a hole transport material and/or an electron blocking material (par 51 3rd sentence).
With respect to Claim 7, Cheng discloses (Fig 5) wherein the carrier balance material accounts for 0.1% - 50% of the material of the light-emitting layer (par 35 lines 1-3).
With respect to Claim 8, Cheng discloses (Fig 4 and 7) the OLED display device, comprising a base substrate (101; see par 27) and an anode (110), a hole transport layer (131), an electron blocking layer (134), a hole blocking layer (135), an electron transport layer (133) and a cathode (120) which are sequentially arranged along a direction departing from the base substrate, wherein the light-emitting layer (132) is disposed between the electron blocking layer and the hole blocking layer (par 51).
With respect to Claim 9, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 1.
With respect to Claim 12, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 2.
With respect to Claim 13, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 3.
With respect to Claim 14, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 4.
With respect to Claim 17, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 7.
With respect to Claim 18, Cheng discloses (Fig 4 and 7) a display panel, comprising the OLED display device of claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0386234) in view of Kim (US 9,147,846).


With respect to Claim 5, Cheng discloses (Fig 5) most aspects of the current invention including a blue organic light-emitting material (EML-B). However, Cheng does not show wherein the host light-emitting material is a blue organic light-emitting material.
On the other hand, Kim shows (Fig 1) an OLED display device, comprising a light-emitting layer (133) wherein a material of the light-emitting layer comprises a host light-emitting material and a carrier balance material doped in the host light-emitting material (column 3 lines 20-26), and further shows wherein the host light-emitting material is a blue organic light-emitting material (column 3 lines 24-26). Kim
In regards to the material of the light-emitting layer, it would have been obvious at the time the invention to one having ordinary skill to substitute the material of Kim into Cheng because each of the claimed elements is found within the scope and content of the prior art. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made; and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)
With respect to Claim 6, Kim shows (Fig 1) an OLED display device, wherein the material of the light-emitting layer further comprises a dopant, a material of the dopant comprises at least one of a fluorene derivative and a pyrene derivative (column 3 lines 24-34). (motivation provided above; see section 26 of OA)
With respect to Claim 15, Kim shows (Fig 1) a display panel, comprising the OLED display device of claim 5.
With respect to Claim 16, Kim shows (Fig 1) a display panel, comprising the OLED display device of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814